Citation Nr: 1132254	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an increased rating in excess of 10 percent for left knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Caroline, which, in pertinent part, denied entitlement to a higher rating in excess of 10 percent for left knee osteoarthritis.  

In February 2009, the Board remanded the claim for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In a July 2011 brief to the Board, the Veteran's representative argued that there was evidence that the Veteran's left knee disability had worsened since the last examination.  He pointed to statements from several of the Veteran's acquaintances who reported a lower level of functioning than had been found on the last VA examination in February 2009.  The lay statements do appear to report a lower level of functioning than was reported on the VA examination.  Accordingly a new examination is required.

The court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In a case where there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. (1993).

The Veteran does not currently meet the percentage requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) (2010).  VA policy; however, is to provide TDIU in all cases where service-connected disabilities render a veteran unemployable.  38 C.F.R. § 4.16(b) (2010).  The Board cannot consider entitlement to extraschedular TDIU in the first instance.  When there is evidence of unemployability due to service-connected disabilities that do not meet the percentage requirements, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service.  Bowling v Principi, 15 Vet. App. 1 (2001). 

After discharge, the Veteran primarily worked in construction positions.  In his last position in this field, he was doing sheet metal and duct work, which required frequent climbing of ladders and crawling.  The Veteran stated in an August 2004 VA examination that he was unable to do this type of work any longer because of his service-connected knee disability.  After this, he worked in a hardware store until October 2003, when he sustained a work-related back injury.  He has since remained unemployed.  

During the August 2004 VA examination the Veteran reported that he was unable to perform any heavy house work or yard work, was unable to climb stairs without discomfort and found it difficult to sleep.  The VA examiner stated that the Veteran would be unable to resume employment as a laborer and any other type of job that would require excessive standing, climbing, kneeling, crawling, etc., due to limitations of the left knee.  

Social Security Administration (SSA) disability benefits were granted to the Veteran primarily based upon his back injury.  However, osteoarthritis and allied disorders were listed as a secondary diagnosis supporting SSA disability benefits.  SSA records show that the Veteran reported that his back injury and problems with his left leg prevent him from working.  

More recently, the Veteran's friends, family and neighbors have submitted statements asserting that the Veteran is unable to do work around the house or yard.  

The evidence of record suggests that before his back injury, the Veteran was prevented from doing the work for which he was qualified based upon his education and experience due to his service-connected left knee disability.  Then, following his back injury, he was again found to be unable to do any type of work that would require prolonged standing or other physical activities due to his knee disability, even if he hadn't also injured his back.  

Therefore, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service for an opinion regarding entitlement to an extraschedular TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his left knee disability and whether it precludes gainful employment.  The examiner should review the claims file and note such review in the examination report or addendum.

The examiner should note the presence and severity of any instability or subluxation.

The examiner should report the ranges of left knee flexion and extension in degrees.

The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, or incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should specifically note the points, if any, in the range of motion where pain occurs.

If there is pain on motion, the examiner should provide a specific finding as to the point in the range of motion when pain causes limitation of motion or other functional limitation.

The examiner should also provide an opinion as to whether the Veteran's left knee disability would prevent him from obtaining or maintaining employment for which his education and occupational experience would otherwise qualify him.

The examiner should provide reasons for the opinion with regard to the Veteran's employability.

2.  The agency of original jurisdiction (AOJ) should review the examination report to insure it contains the findings and opinions sought in this remand.

3.  The claim for TDIU should be referred to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

4.  If the benefits sought on appeal are not fully granted, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




